Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/484,623 filed on December 20, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
5.	Applicant’s election of claims 1-12 drawn to species I (Fig. 1) in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species claims, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-3, 5-10 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Park (US 2017/0221982 A1).
Regarding independent claim 1, Park teaches a display apparatus (100, ¶44, Figs. 1-2), comprising:

a plurality of connectors (30, ¶44) that connect the plurality of display units (10) to one another,
wherein the plurality of connectors (30) and the plurality of display units (10) form a mesh distribution structure (see Fig. 1 or Fig. 2) and, when the mesh distribution structure is stretched (¶52) in a first direction (x or horizontal direction), the mesh distribution structure is configured to expand in a second direction perpendicular to the first direction (this is a functional limitation).
Regarding claim 2, Park teaches wherein (100, Figs. 1-2), the plurality of display units (10) are arranged in a rectangular array (see Fig. 1), and four adjacent display units (10) disposed in two adjacent rows (horizontal) and two adjacent columns (vertical) of the rectangular array among the plurality of display units (10) and connectors (30) connecting the four adjacent display units (10) to one another constitute a mesh cell of the mesh distribution structure (see Fig. 1, or 2).

Regarding claim 3, Park teaches wherein (100, Figs. 1-2), the connectors (30) connecting the four adjacent display units (10) to one another comprise:
a first group of connectors (see annotated figure below) comprising connectors (30) that are arranged opposite from each other in a row direction (x or horizontal direction) of the rectangular array; and

wherein each connector (30) of the first group of connectors (see annotated figure below) is configured to form a convex shape toward the other connector on the opposite side (this is a functional limitation), and each connector of the second group of connectors (see annotated figure below) is configured to form a concave shape away from the other connector on the opposite side (this is a functional limitation); or
wherein each connector (30) of the second group of connectors (see annotated figure below) is configured to form a convex shape toward the other connector on the opposite side (this is a functional limitation), and each connector (30) of the first group of connectors (see annotated figure below) is configured to form a concave shape away from the other connector on the opposite side (this is a functional limitation).

    PNG
    media_image1.png
    647
    578
    media_image1.png
    Greyscale


Regarding claim 5, Park teaches wherein (100, Fig. 2), each connector (30) of the first group of connectors (see figure in claim 3) and the second group of connectors (see figure in claim 3) has a shape of a circular arc (shown in figure in claim 3, each connector has circular arc shape).
Regarding claim 6, Park teaches wherein (100, Fig. 2), the four adjacent display units (10) and the respective connectors (30) connecting the four adjacent display units 
wherein the four adjacent display units (10) and the respective connectors (30) connecting the four adjacent display units (10) to one another are axially symmetric with respect to a center line of the four adjacent display units (10) in the column direction (y or vertical direction) of the rectangular array.

    PNG
    media_image2.png
    574
    549
    media_image2.png
    Greyscale

Regarding claim 7, Park teaches wherein (100, Fig. 2), each of connectors (30) connecting to a display unit among the four adjacent display units (10) is configured to curve in a clockwise or counterclockwise direction away from the respective display unit to form a circular arc (this is a functional limitation).
Regarding claim 8, Park teaches wherein (100, Figs. 1-2), the mesh distribution structure is configured to expand by a substantially equal amount in the second direction as in the first direction when the mesh distribution structure is stretched in the first direction (this is a functional limitation).

Regarding claim 9, Park teaches wherein (100, Figs. 1-2), the plurality of display units (10) is formed on a substrate (this is an inherent requirement to form a display unit), and the plurality of connectors (30) and the substrate form an integral structure.

Regarding claim 10, Park teaches wherein (100, Figs. 1-2), the mesh cell in the mesh distribution structure (Fig. 1) comprises a hollow structure (contained opening 200, therefore, considered as a hollow structure).

Allowable Subject Matter
10.	Claims 4, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
the first group of connectors and the second group of connectors among a group of four adjacent display units form a vertical dumb-bell-shaped mesh cell, and the first 
Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
a cross-sectional width of at least one connector among the plurality of connectors gradually decreases from at least one end of the respective connector toward a center of the respective connector”.

Examiner’s Note

11.	Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers and/or paragraphs in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819